Exhibit 10.165

 

VG LIFE SCIENCES, INC.

CONVERTIBLE PROMISSORY NOTE

 

THIS CONVERTIBLE PROMISSORY NOTE (“Note”) is issued as of March 1, 2014 (the
“Original Issue Date”), by VG Life Sciences, Inc., a Delaware corporation (the
“Company”), in an aggregate principal amount of $10,000.00.

 

Terms not otherwise defined herein shall have the meanings given in Section 6
below.

 

FOR VALUE RECEIVED, which shall be the substitution of this Convertible
Promissory Note for the Unsecured Convertible Debenture in the amount of Ten
Thousand Dollars ($10,000.00) issued to Mr. Anthony Freda Jr. (the “Holder”) on
August 29, 2012, the Company promises to pay to the Holder, the principal sum of
Ten Thousand Dollars ($10,000.00), on or before September 15, 2015 (the
“Maturity Date”) and to pay interest to the Holder on the principal sum, at the
rate per annum of eight percent (8%). Interest shall accrue daily commencing on
the Original Issue Date until payment in full of the principal sum, together
with all accrued and unpaid interest, has been made or duly provided for.
Interest shall be calculated on the basis of a 360-day year. Interest hereunder
will be due and payable at the Maturity Date, to the person in whose name this
Note is registered on the records of the Company (the “Note Register”). The
principal of, and interest on, this Note are payable in such coin or currency of
the United States of America as at the time of payment is legal tender for
payment of public and private debts, at the address of the Holder last appearing
on the Note Register. A transfer of the right to receive principal and interest
under this Note shall be transferable only through an appropriate entry in the
Note Register as provided herein.

 

This Note is subject to the following additional provisions, which replace in
every respect the terms and provisions of the aforementioned Unsecured
Convertible Debenture:

 

Section 1.           Convertible Note and Warrant Purchase Agreement. This Note
is issued pursuant to that certain Convertible Note and Warrant Purchase
Agreement (the “Agreement”) between the Company and Holder dated as of March 1,
2014. This Note is subject to, and qualified by, all the terms and conditions
set forth in the Agreement.

 

Section 2.           Events of Default.

 

Section 2.1           Events of Default Defined; Acceleration of Maturity. If an
Event of Default (as defined in the Agreement) has occurred then upon the
occurrence of any such Event of Default, the Holder may, by notice to the
Company, declare the unpaid principal amount of the Notes to be, and the same
shall forthwith become, due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Company,
together with the interest accrued thereon and all other amounts payable by the
Company hereunder and pursue all of Holder’s rights and remedies hereunder and
under the other Loan Documents and all other remedies available to Holder under
applicable law.

 



1

 

 

Section 3.           Optional Conversion.

 

(a)           The outstanding principal and all accrued and unpaid interest of
this Note shall be convertible, at the option of the Holder, into shares of
common stock of the Company (“Common Stock”) at the Conversion Ratio, at the
option of the Holder, in four equal tranches (25% each) on the following dates:
December 15, 2014, March 15, 2015, June 15, 2015, and September 15, 2015.
Further, the Holder also has the right to convert at the Conversion Ratio at any
time prior to September 15, 2015, except that any lock-up restrictions will
remain in effect. Any conversion under this Section 3(a) shall be of a minimum
amount of US $5,000 of Notes. The Holder shall effect conversions by
surrendering the Notes (or such portions thereof) to be converted to the
Company, together with the form of conversion notice attached hereto as Exhibit
A (the “Conversion Notice”) in the manner set forth in Section 3(h). Each
Conversion Notice shall specify the principal amount of Notes to be converted
and the date on which such conversion is to be effected (the “Conversion Date”).
Subject to Section 3(b), each Conversion Notice, once given, shall be
irrevocable. If the Holder is converting less than all of the principal amount
represented by the Note(s) tendered by the Holder with the Conversion Notice,
the Company shall promptly deliver to the Holder a new Note for such principal
amount as has not been converted.

 

(b)           Not later than ten (10) Business Days after the Conversion Date,
the Company will deliver to the Holder (i) a certificate or certificates
containing the restrictive legends and trading restrictions required by law, if
any, representing the number of shares of Common Stock being acquired upon the
conversion of Notes and (ii) Notes in principal amount equal to the principal
amount of Notes not converted; provided, however that the Company shall not be
obligated to issue certificates evidencing the shares of Common Stock issuable
upon conversion of any Notes, until Notes are either delivered for conversion to
the Company or any transfer Holder for the Notes or Common Stock, or the Holder
notifies the Company that such Notes have been lost, stolen or destroyed and
provides a lost instrument indemnity to the Company to indemnify the Company
from any loss incurred by it in connection therewith. If such certificate or
certificates are not delivered by the date required under this Section 3(b), the
Holder shall be entitled by written notice to the Company at any time on or
before its receipt of such certificate or certificates thereafter, to rescind
such conversion, in which event the Company shall immediately return the Notes
tendered for conversion.

 

(c)           (i)           The conversion price (“Conversion Price”) for each
Note in effect on any Conversion Date shall be 10% less than the lowest 3 day
average during the period beginning July 16, 2013 and ending September 15, 2013,
subject to adjustment as otherwise contemplated by this Section 3(c).

 

(ii)           The Conversion Price shall be subject to adjustment as follows:

 



2

 

 

(A)           In case the Company shall (i) pay a dividend in shares of its
capital stock, (ii) subdivide its outstanding shares of Common Stock, (iii)
combine its outstanding shares of Common Stock into a smaller number of shares,
or (iv) issue by reclassification of its shares of Common Stock any shares of
the Company, the Conversion Price in effect immediately prior thereto shall be
adjusted so that the Holder of this Note thereafter surrendered for conversion
shall be entitled to received the number of shares of Common Stock which he
would have owned or have been entitled to receive after the happening of any of
the events described above, had this Note been converted immediately prior to
the happening of such event. Such adjustment shall be made whenever any of the
events listed above shall occur. An adjustment made pursuant to this subdivision
(A) shall become effective retroactively immediately after the record date in
the case of a dividend and shall become effective immediately after the
effective date in the case of a subdivision, combination or reclassification.

 

(B)           If, at any time while this Note is outstanding, the Company takes
any voluntary action or any event occurs as to which the foregoing subdivisions
not strictly applicable, but the failure to make an adjustment in the Conversion
Price hereunder would not fairly protect the rights, without dilution,
represented by this Note, then the Conversion Price in effect immediately prior
thereto shall be adjusted so that the Holder of this Note shall be entitled to
receive the number of shares of Common Stock which he would have owned or been
entitled to receive after the happening of any such action or event, had this
Note been converted immediately prior to the happening of any such action or
event.

 

(d)           The Company covenants that it will at all times reserve and keep
available out of its authorized and unissued Common Stock solely for the purpose
of issuance upon conversion of Notes as herein provided, free from preemptive
rights or any other actual contingent purchase rights of persons other than the
holders of Notes, such number of shares of Common Stock as shall be issuable
upon the conversion of the aggregate principal amount of all outstanding Notes.
The Company covenants that all shares of Common Stock that shall be so issuable
shall, upon issue, be duly and validly authorized, issued and fully paid and
nonassessable.

 

(e)           Upon a conversion hereunder the Company shall not be required to
issue stock certificates representing fractions of shares of Common Stock, but
may, if otherwise permitted, make a cash payment in respect of any final
fraction of a share based on the Conversion Price at such time.

 

(f)           The issuance of certificates for shares of Common Stock on
conversion of Notes shall be made without charge to the Holder for any
documentary stamp or similar taxes that may be payable in respect of the issue
or delivery of such certificate, provided that the Company shall not be required
to pay any tax that may be payable in respect of any transfer involved in the
issuance and delivery of any such certificate upon conversion in a name other
than that of the Holder and the Company shall not be required to issue or
deliver such certificates unless or until the person or persons requesting the
issuance thereof shall have paid to the Company the amount of such tax or shall
have established to the satisfaction of the Company that such tax has been paid.

 



3

 

 

(g)           Notes converted into Common Stock shall be canceled.

 

(h)           Each Conversion Notice shall be given by facsimile and by mail,
postage prepaid, addressed to the Chief Financial Officer of the Company of VG
Life Sciences Inc. located 121 Gray Avenue, Suite 200, Santa Barbara, CA 93101.
Any such notice shall be deemed given and effective upon the earliest to occur
of (i) receipt of such facsimile at the facsimile telephone number specified in
this Section 3(h), (ii) five days after deposit in the United States mails or
(iii) upon actual receipt by the party to whom such notice is required to be
given.

 

Section 4.           Mandatory Conversion.

 

(a)           In the event Holder has not elected to convert all of the
principal and interest remaining owing under this Note on or prior to the
Maturity Date, the then outstanding principal and accrued and unpaid interest
amount of this Note shall, without further action by the Holder or the Company,
be automatically converted in whole into that number of shares of Common Stock
of the Company at the Conversion Ratio on the Maturity Date (the “Mandatory
Conversion Date”).

 

(b)           Not later than ten (10) Business Days after the Mandatory
Conversion Date, the Company will deliver to the Holder a certificate or
certificates containing the restrictive legends and trading restrictions
required by law, if any, representing the number of shares of Common Stock being
acquired upon the mandatory conversion of this Note; provided, however that the
Company shall not be obligated to issue certificates evidencing the equity
securities issuable upon conversion of this Note, until the Note is either
delivered for conversion to the Company or any transfer Holder of the Note or
Common Stock, or the Holder notifies the Company that the Note have been lost,
stolen or destroyed and provides a lost instrument indemnity or bond to the
Company to indemnify the Company from any loss incurred by it in connection
therewith. The Company covenants and agrees that it shall comply with Sections
3(d) through (g) with respect to any mandatory conversion and such sections are
incorporated by reference herein.

 

Section 5.          Payment of Principal and Redemption.

 

(a)           To the extent not converted in full on or prior to the Maturity
Date, as contemplated herein, then the outstanding principal balance of this
Note shall be due and payable in full on the Maturity Date. Prior to the
Mandatory Conversion Date this Note may not be prepaid.

 

(b)           Nothing in this Section 5 shall impair the Holder’s right to
convert this Note pursuant to Section 3 prior to the Mandatory Conversion Date.

 

Section 6.          Definitions. For the purposes hereof, the following terms
shall have the following meanings:

 

“Business Day” shall mean any day, except a Saturday, Sunday or other day on
which commercial banks in the State of California are authorized or required by
law to close.

 



4

 

 

“Conversion Ratio” means, at any time, a fraction, of which the numerator is the
outstanding principal amount represented by any Note plus accrued but unpaid
interest, and of which the denominator is the Conversion Price at such time.

 

“Original Issue Date” means the date of the first issuance of this Note
regardless of the number transfers hereof.

 

Section 7.          Stockholder Rights. This Note shall not entitle the Holder
to any of the rights of a stockholder of the Company, including without
limitation, the right to vote, to receive dividends and other distributions, or
to receive any notice of, or to attend, meetings of stockholders or any other
proceedings of the Company, unless and to the extent converted into shares of
Common Stock in accordance with the terms hereof.

 

Section 8.          Lost Note. If this Note shall be mutilated, lost, stolen or
destroyed, the Company shall execute and deliver, in exchange and substitution
for and upon cancellation of a mutilated Note, or in lieu of or in substitution
for a lost, stolen or destroyed debenture, a new Note for the principal amount
of this Note so mutilated, lost, stolen or destroyed but only upon receipt of
evidence of such loss, theft or destruction of such Note, and of the ownership
hereof, and indemnity or bond, if requested, all reasonably satisfactory to the
Company.

 

Section 9.           Governing Law. This Note shall be governed by and construed
in accordance with the laws of the State of California, without giving effect to
conflicts of laws thereof.

 

Section 10.          Notices. All notices or other communications hereunder
shall be given, and shall be deemed duly given and received, if given, in the
manner set forth in Section 5(h).

 

Section 11.          Waiver. Any waiver by the Company or the Holder a breach of
any provision of this Note shall not operate as or be construed to be a waiver
of any other breach of such provision or of any breach of any other provision of
this Note. The failure of the Company or the Holder to insist upon strict
adherence to any term of this Note on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Note. Any waiver must be
in writing.

 

Section 12.          Severability. If any provision of this Note is invalid,
illegal or unenforceable, the balance of this Note shall remain in effect, and
if any provision is inapplicable to any person or circumstance, it shall
nevertheless remain applicable to all other persons and circumstances.

 



5

 

 

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer thereunto duly authorized as of the date first above indicated.

 

VG LIFE SCIENCES INC.,

a Delaware corporation

 

 

 

By: /s/ John P. Tynan

       Name: John P. Tynan

       Title: President & CEO

 

 

 

 



6

 

 

EXHIBIT A

 

 

 

NOTICE OF CONVERSION

AT THE ELECTION OF HOLDER

 

(To be Executed by the Registered Holder

in order to Convert the Note)

 

The undersigned hereby irrevocably elects to convert the above Note into shares
of Common Stock, no par value per share (the “Common Stock”), of VG Life
Sciences, Inc. (the “Company”) according to the conditions hereof, as of the
date written below. If shares are to be issued in the name of a person other
than undersigned, the undersigned will pay all transfer taxes payable with
respect thereto and is delivering herewith such certificates and opinions as
reasonably requested by the Company in accordance therewith. No fee will be
charged to the Holder for any conversion, except for such transfer taxes, if
any.

 



Conversion calculations:     Date to Effect Conversion           Principal
Amount of Notes to be Converted           Applicable Conversion Price          
Signature           Name:           Address:



 



7



 

